      Case 2:17-cv-00221-RAH-JTA Document 26 Filed 07/16/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ANTHONY SCOTT PAPINEAU,                     )
#280 878,                                   )
                                            )
       Petitioner,                          )
                                            )
            v.                              )   CIVIL ACTION NO.: 2:17-CV-221-RAH-JTA
                                            )
WARDEN DEBORAH TONEY,                       )
et al.,                                     )
                                            )
       Respondents.                         )

                                            ORDER

       Before the court is the Recommendation of the United States Magistrate Judge entered

June 22, 2020. (Doc. 25.) There being no timely objection filed to the Recommendation, and based

on an independent review of the record, it is ORDERED as follows:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. Petitioner's Motion to Dismiss (Doc. 24) is GRANTED.

       3. This case is DISMISSED without prejudice.

       DONE, this 16th day of July, 2020.


                                           /s/ R. Austin Huffaker, Jr.
                                    R. AUSTIN HUFFAKER, JR.
                                    UNITED STATES DISTRICT JUDGE
